DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Election/Restrictions
Claim(s) 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 June 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 21a discussed at least in [0066] of the PGPUB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12, 15, & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benetick et al. (US 2005/0208728).
In regards to claim 10, Benetick ‘728 discloses
A capacitor comprising: an insulating base material (insulating layer – abstract & [0039]) having a first main surface (surface shared with bottom of element 7 – fig. 13-14) and a second main surface (surface shared with top of element 5 – fig. 13-14) facing each other, the insulating base material defining a bottomed first trench (area filled by 61 – fig. 13-14) that extends into the insulating base material from the first main surface of the insulating base material and defining a second trench (area filled by 5a-5d – fig. 13-14) that extends from the first main surface to the second main surface so as to penetrate the insulating base material, the bottomed first trench and the second trench overlapping each other (fig. 13-14); 
a first conductor (61 – fig. 13-14; [0055]) in the first trench; 
a first external electrode (7 – fig. 13-14; [0055]) on the first main surface of the base material and connected to the first conductor (fig. 13-14; [0055]); 
a second conductor (5a-5f – fig. 13-14; [0054]) in the second trench; and 
a second external electrode (5 – fig. 13-14; [0055]) on the second main surface of the base material and connected to the second conductor.  

In regards to claim 12, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the bottomed first trench and the second trench are groove- shaped, and have surfaces that face each other along a longitudinal direction of the bottomed first trench and the second trench (fig. 13-14). 
 
In regards to claim 15, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the bottomed first trench and the second trench are rectangular (fig. 13-14).  

In regards to claim 17, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the bottomed first trench and the second trench are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).  

In regards to claim 18, Benetick ‘728 discloses
The capacitor according to claim 15, wherein the bottomed first trench and the second trench are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).    

In regards to claim 19, Benetick ‘728 discloses
The capacitor according to claim 12, wherein the bottomed first trench and the second trench are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetick ‘728 in view of Lu (US 2012/0212877).
In regards to claim 13, 
Benetick ‘728 fails to explicitly discloses wherein the insulating base material comprises silicon oxide. 

Lu ‘877 discloses wherein the insulating base material comprises silicon oxide ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use silicon oxide as taught by Lu ‘877 as the insulating material of Benetick ‘728 to obtain capacitor with a desired capacitance and/or based on the availability of said material and/or manufacturing abilities.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
 
In regards to claim 14, 
Benetick ‘728 fails to explicitly wherein the first external electrode and the second external electrode comprise aluminum. 

Lu ‘877 discloses wherein the first external electrode and the second external electrode comprise aluminum ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use aluminum as taught by Lu ‘877 as the metallization material of Benetick ‘728 based on the availability of said material and/or manufacturing abilities/process.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 16, 
Benetick ‘728 fails to explicitly wherein the first conductor and the second conductor comprise polysilicon. 

Lu ‘877 discloses wherein the first conductor and the second conductor comprise polysilicon ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use polysilicon as taught by Lu ‘877 as the via material of Benetick ‘728 based on the availability of said material and/or manufacturing abilities/process.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Claim(s) 10-11 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0046868A hereafter referred to as Howard in view of Benetick ‘728.
In regards to claim 10,
Howard discloses a capacitor comprising: an insulating base (3 & 4 – fig. 3; Page 3 – Lines 27-37) material having a first main surface and a second main surface facing each other (seen in fig. 3), 
a first conductor (2 – fig. 3; Page 3 – lines 30-31); 
a first external electrode (Al coating – page 6 – lines 1-6) on the first main surface of the base material and connected to the first conductor (fig. 3); and 
a second external electrode (5– fig. 3; Page 5 – Lines 9-10) on the second main surface of the base material.  Howard fails to disclose the insulating base material defining a bottomed first trench that extends into the insulating base material from the first main surface of the insulating base material and defining a second trench that extends from the first main surface to the second main surface so as to penetrate the insulating base material, the bottomed first trench and the second trench overlapping each other; the first conductor in the first trench; a second conductor in the second trench; and the second external electrode on the second main surface of the base material.  

Benetick ‘728 discloses a capacitor comprising: an insulating base material (insulating layer – abstract & [0039]) having a first main surface (surface shared with bottom of element 7 – fig. 13-14) and a second main surface (surface shared with top of element 5 – fig. 13-14) facing each other, the insulating base material defining a bottomed first trench (area filled by 61 – fig. 13-14) that extends into the insulating base material from the first main surface of the insulating base material and defining a second trench (area filled by 5a-5d – fig. 13-14) that extends from the first main surface to the second main surface so as to penetrate the insulating base material, the bottomed first trench and the second trench overlapping each other (fig. 13-14); 
a first conductor (61 – fig. 13-14; [0055]) in the first trench; 
a first external electrode (7 – fig. 13-14; [0055]) on the first main surface of the base material and connected to the first conductor (fig. 13-14; [0055]); 
a second conductor (5a-5f – fig. 13-14; [0054]) in the second trench; and 
a second external electrode (5 – fig. 13-14; [0055]) on the second main surface of the base material and connected to the second conductor.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Howard to have first and second trenches filled with first and second conductors, respectively, connected to the first and second external electrode, respectively, as taught by Benetick ‘728 to obtain a larger capacitance and capacitance density.

In regards to claim 11,
Howard further discloses further comprising a conductor base material (1 – fig. 3; page 6 – lines 1-6) having a resistance component between the second trench and the second external electrode.  

In regards to claim 14,
Howard further discloses wherein the first external electrode and the second external electrode comprise aluminum (page 5 – lines 9-10 & page 6 – lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170358395 – fig. 2C & 7			US 6,597,562 – fig. 3 & 5
US 6,532,143 – fig. 3				US 2011/0013340 – fig. 1 & 4
CN102376780A – fig. 5 - teaches Si layer between external electrode and trench conductors

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848